Case 2:85-cv-04544-DMG-AGR Document 796-3 Filed 05/21/20 Page 1 of 21 Page ID
                                #:37655




                  EXHIBIT C
Case 2:85-cv-04544-DMG-AGR Document 796-3 Filed 05/21/20 Page 2 of 21 Page ID
                                #:37656
Case 2:85-cv-04544-DMG-AGR Document 796-3 Filed 05/21/20 Page 3 of 21 Page ID
                                #:37657
Case 2:85-cv-04544-DMG-AGR Document 796-3 Filed 05/21/20 Page 4 of 21 Page ID
                                #:37658
Case 2:85-cv-04544-DMG-AGR Document 796-3 Filed 05/21/20 Page 5 of 21 Page ID
                                #:37659
Case 2:85-cv-04544-DMG-AGR Document 796-3 Filed 05/21/20 Page 6 of 21 Page ID
                                #:37660
Case 2:85-cv-04544-DMG-AGR Document 796-3 Filed 05/21/20 Page 7 of 21 Page ID
                                #:37661
Case 2:85-cv-04544-DMG-AGR Document 796-3 Filed 05/21/20 Page 8 of 21 Page ID
                                #:37662
Case 2:85-cv-04544-DMG-AGR Document 796-3 Filed 05/21/20 Page 9 of 21 Page ID
                                #:37663
Case 2:85-cv-04544-DMG-AGR Document 796-3 Filed 05/21/20 Page 10 of 21 Page ID
                                 #:37664
Case 2:85-cv-04544-DMG-AGR Document 796-3 Filed 05/21/20 Page 11 of 21 Page ID
                                 #:37665
Case 2:85-cv-04544-DMG-AGR Document 796-3 Filed 05/21/20 Page 12 of 21 Page ID
                                 #:37666
Case 2:85-cv-04544-DMG-AGR Document 796-3 Filed 05/21/20 Page 13 of 21 Page ID
                                 #:37667




                         DECLARATION OF DR. MATTHEW GARTLAND

 I, Dr. Matthew Gartland, hereby declare under penalty of perjury, that the following is true and

 correct to the best of my knowledge.

      1. I am a US-trained physician fully licensed to practice medicine in the State of Massachusetts. I

          am an Attending Physician in the Division of General Internal Medicine at Brigham and

          Women’s Hospital in Boston, MA, and Pediatrics at Newton Wellesley Hospital, Newton, MA.

          In these roles, I take care of patients of all ages. I am an Instructor at Harvard Medical School in

          Boston, MA.

      2. I am a graduate of Vanderbilt University School of Medicine in Nashville, TN. I completed

          residency in Internal Medicine and Pediatrics at Massachusetts General Hospital in Boston, MA.

          My training includes extensive experience in the interview and physical examination of children,

          adolescents, and adults including psychosocial evaluation, evaluation and treatment of medical

          and psychiatric conditions. I have passed all three steps of the United States Medical Licensing

          Examination Board exams. I am board-certified in Internal Medicine and Pediatrics. I am a

          Fellow in the American Academy of Pediatrics and a member of the Council on Immigrant

          Child and Family Health.

      3. I am the Director and a volunteer for the Massachusetts General Hospital Asylum Clinic located

          in Boston, MA, and in this capacity, I have conducted more than twenty-five medical and

          psychological evaluations of persons seeking asylum in the United States including with

          individuals in ICE detention, and children.

      4. On Wednesday, May 20, 2020 at 12pm CST I interviewed a family, a mother, father and their

          two children R.S.A. and C.A.B. via video-conference in a volunteer capacity. I have reviewed
Case 2:85-cv-04544-DMG-AGR Document 796-3 Filed 05/21/20 Page 14 of 21 Page ID
                                 #:37668



          medical records for R.S.A. provided to me by the Refugee and Immigrant Center for Education

          and Legal Services (RAICES) with permission from his parents.




                     SUMMARY OF MEDICAL ISSUES OF R.S.A (​A213-201-283)

      5. This family arrived at Karnes County Family Residential Center (KCFRC) on 2/22/2020. His

          parents report the child has no past medical history including no history of constipation. His

          parents describe multiple medical problems for the child since their arrival including severe

          constipation complicated by hemorrhoids with rectal bleeding, abdominal pain, and weight loss;

          behavioral changes and anxiety; painful urination; influenza infection; a fractured finger; and

          risk of COVID-19 infection. I will describe each of these medical issues in greater detail based

          on my interview with the child’s family and a review of his medical record.

                                        SEVERE CONSTIPATION

      6. The child’s parents describe symptoms of severe constipation including passage of hard stool,

          straining and painful defecation, and stool frequency less than 3 times per week as well as red

          flag symptoms including weight loss, bloody stools, and abdominal distension that denote severe
                       1
          constipation. The child’s parents report these symptoms began toward the end of March, around

          the time he had a diarrheal illness followed shortly thereafter by influenza. The parents mention

          the child’s diet consists of low-fiber foods such as the meal they ate today, macaroni and cheese

          with hot dogs. The few vegetables they are given are not appealing to the child (broccoli,

          carrots), and when they are given fruit it is typically apples and bananas. The foods provided to

          the toddler are the same as those provided to the adults. He is not given high fiber foods such as

          wheat bread, brown rice, high-fiber cereal, nuts, and dried fruits like raisins and prunes.



 1
  McInerny, Thomas K., and American Academy of Pediatrics. American Academy of Pediatrics Textbook of
 Pediatric Care. Vol. 2nd edition, American Academy of Pediatrics, 2017.
Case 2:85-cv-04544-DMG-AGR Document 796-3 Filed 05/21/20 Page 15 of 21 Page ID
                                 #:37669



     7. The child was prescribed hemorrhoid cream on 3/25, at the same time he started Tamiflu as

         treatment for his influenza infection. Around that time, he had gone more than 4 days without

         having a bowel movement and his mother had to help him to defecate using a damp cloth. He

         was not started on any treatment for constipation at the time the hemorrhoid cream was

         prescribed.

     8. On 4/7/2020, the child was evaluated by a provider (name not legible in medical record) who

         noted the child was constipated, eating poorly, and had a distended abdomen with decreased

         bowel sounds on examination. The provider recommended increasing water intake and

         encouraging the child to eat prunes, raisins, and celery. The provider ordered a ​clean out,​

         meaning the child was given a laxative (Miralax) on 4/8/20 every hour for a total of 5 doses to

         clear out hard, impacted stool. He was then started on daily maintenance therapy with a laxative.

         He was seen by Dr. R. Shore on 4/15 who wrote that the child had soft stool on a daily basis at

         that point.

     9. The parents report that the child has continued to have severe constipation since that time. He

         has complained on multiple occasions about crampy abdominal pain, rectal pain, and bleeding

         with defecation. The mother has seen hemorrhoids around the rectum with intermittent

         inflammation causing pain and bleeding. The parents report that no dietary changes were

         implemented following the doctor’s recommendations, and on more than one occasion fruit the

         mother had saved for her son has been taken from their room by guards. The child’s diet

         continues to be low in fiber. They report the child has been eating poorly due to pain and the

         provision of food not suited for a toddler. He lost weight early on in his course with

         constipation. At one point the mother had to tie a ribbon around the child’s waist to hold up his

         pants because they were loose.
Case 2:85-cv-04544-DMG-AGR Document 796-3 Filed 05/21/20 Page 16 of 21 Page ID
                                 #:37670



     10. The parents report requesting medical evaluation on multiple occasions and being told it was not

         an emergency or that they would have to wait to see the pediatrician, who has a limited on-site

         schedule. In late April they called RAICES to report the child passed a large amount of blood.

     11. Constipation in children is frequently due to inadequate hydration, low-fiber and high

         milk-containing diet, minimal activity level, slow intestinal transit as can occur following

         gastrointestinal infection, and behavioral factors such as avoidance of toileting and withholding

         due to pain, unsanitary conditions, or lack of privacy. Constipation commonly occurs in toddlers

         with changes in diet. These factors were all present in this child.

     12. Over the course of nearly three months he has received important medical interventions

         including a ​clean out​ and the prescription of daily maintenance laxative. However, the child has

         not had access to high fiber foods nor changes to the underlying conditions including diet and

         activity level that put him at risk for constipation. This is despite multiple requests by the child’s

         family for dietary changes as recommended in documentation by a physician in the facility’s

         clinic.

     13. I am concerned that he has demonstrated high risk features including persistent rectal bleeding,

         abdominal distension, avoidance of food, and weight loss. Importantly, he has not received

         several key first-line interventions including dietary changes, increased physical activity, and

         increased water consumption. As a consequence of persistent rectal pain, the child has

         developed behavioral changes that likely worsen the constipation. The consequences of not

         addressing this situation include risk for malnutrition, ongoing pain and traumatization, urinary

         tract infection due to impacted stool putting pressure on bladder, and long-lasting functional

         constipation that can persist into adulthood.
Case 2:85-cv-04544-DMG-AGR Document 796-3 Filed 05/21/20 Page 17 of 21 Page ID
                                 #:37671



     14. He has not improved with the initial measures prescribed by the physician at KCFRC. His

         condition requires specialized medical attention including referral to pediatric gastroenterologist

         and work with a nutritionist. If the behavioral changes of avoidance and holding continue, he

         may require attention from a behavioral health therapist. Implementation of dietary changes

         including increase in dietary fiber with the introduction of whole-grain breads and cereals,

         increasing the child’s fruit and vegetable intake, and adequate hydration are essential to his

         improvement. Most importantly, I believe he would benefit from alleviation of the underlying

         conditions of family detention that predispose him to severe constipation.

                               BEHAVIORAL CHANGES AND ANXIETY

     15. The parents report the child demonstrated behavioral changes including aggressive behavior,

         tantrums, agitation, and anxiety shortly after arrival in the family detention center.

     16. The child’s medical records include a mental health screening progress record written by

         provider Gonzales, LMSW, on 2/24/20 that notes adjustment problems, aggressive behaviors,

         whining and clinging. At that time the parents requested family psychological services. The

         child was evaluated by a Psychologist, Dr. Daniel Diaz, Ph.D., on 2/26/20 who noted the child

         was engaged in aggressive, demanding behaviors, agitation, and tantrums. Dr. Diaz’s note

         includes reference to a follow-up appointment on 3/4/20. The child’s parents report that they did

         not see a psychologist again after that first visit.

     17. Subsequent mental health progress notes by provider Gonzales and provider Leal, MHCW, note

         ongoing aggressive behavior, adjustment problems, and parents request for mental health

         services (3/9/20), and notes by the provider that the family “requires referral to family therapy”

         (3/9/20 and 3/23/20) and “is currently in therapy.” (3/17/2020). Progress notes on 3/30, 4/6, and
Case 2:85-cv-04544-DMG-AGR Document 796-3 Filed 05/21/20 Page 18 of 21 Page ID
                                 #:37672



         4/20 do not reference any ongoing therapy. The parents say they have not received any family

         therapy and that the behaviors have continued.

                                          PAINFUL URINATION

     18. On 3/16/20 the patient was seen in the medical clinic at the KCFRC for a complaint of painful

         urination. The provider (name not legible in medical record) diagnosed him with phimosis, an

         inability to retract the foreskin in an uncircumcised male often due to normal adhesions or

         inflammation. The provider noted irritation and prescribed triple antibiotic ointment, steroid

         cream, and ibuprofen for pain.

     19. This irritation of the penis occurred concurrently with a diarrheal illness during which the child

         had many loose bowel movements a day. Irritation from contact with feces may have led to the

         child’s diagnosis of phimosis and painful urination.

                                       INFLUENZA INFECTION

     20. On 3/25/20, after two days of high fever, vomiting, and dehydration, the child was diagnosed

         with suspected influenza infection and prescribed Tamiflu for treatment. The medical record

         refers to diagnosis of “Flu A+” and “Flu B+,” though test results are not reported directly. The

         mother reports she was worried the child was very sick in the two days prior to receiving

         medical attention, during which time she requested medical care. Following evaluation on 3/25,

         the child was kept with the mother in medical isolation for several days. Of note, the parents

         declined influenza vaccination on arrival to the facility. They reported to me that the child had

         been vaccinated earlier in the season while in Mexico.

                                          FRACTURED FINGER

     21. On 4/30/20, the child injured his finger. He was playing near a door around lunchtime when

         someone opened it and accidentally pinched his finger. The parents report the finger became
Case 2:85-cv-04544-DMG-AGR Document 796-3 Filed 05/21/20 Page 19 of 21 Page ID
                                 #:37673



         swollen and purple. The child waited many hours before being taken to an off-site medical

         facility just before midnight. He was given ibuprofen for pain and the finger was put in a splint.

                                    RISK OF COVID-19 INFECTION

     22. Following the child’s visit to the local medical facility on 4/30 for the fractured finger, the entire

         family was placed into quarantine for approximately 2 weeks due to risk of exposure to

         COVID-19. During the trip to the medical facility, the child and his father were not provided

         with masks. This includes the long period of time in which they were in the waiting room at the

         medical facility.

     23. The mother reports the family has only been given masks on two occasions since the start of the

         pandemic, including in their time in quarantine. They have been instructed to re-use masks for

         multiple days and were not given replacements even when the masks became dirty and started to

         rip. She notes that staff in the facility frequently wear their masks around their necks, not

         covering their mouth and nose.

     24. While in quarantine, the children were only given approximately 30-40 minutes a day outside

         their small room. This isolation, including separation from the child’s father, had a negative

         impact on the child’s behavior.

                                               ASSESSMENT

     25. Following my evaluation and review of medical records, I am concerned about the ongoing

         health and well-being of the child, R.S.A. He continues to experience severe constipation. This

         condition has its roots in dietary changes and low-fiber contents in the diet. During two visits

         with physicians, the child received several important and effective treatments including

         laxatives, however, an essential recommendation for the child to receive a modified diet was not

         accommodated in the facility. Multiple subsequent appeals for additional medical care have
Case 2:85-cv-04544-DMG-AGR Document 796-3 Filed 05/21/20 Page 20 of 21 Page ID
                                 #:37674



         gone unanswered, and almost two months later the child continues to have frequent abdominal

         and rectal pain, and bleeding from hemorrhoids.

     26. In addition, the child has had multiple illnesses and injuries over the past 3 months including

         behavioral changes and adjustment problems associated with the family’s detention, diarrheal

         illness, painful urination, influenza infection, and a fractured finger. While injuries and

         infections can occur in children in a community-setting, each of these specific episodes has a

         relationship with the detention-setting: changes in mental health made worse by detention and

         lack of access to adequate mental health services, risk for infectious diseases in a congregate

         living situation, irritation of the genitalia related to hygiene, and an injury suffered in an

         environment not designed to house a young child.

     27. Beyond a discussion of specific health problems experienced by this child, detention of children

         and families is fundamentally injurious to children’s well-being and development, putting them

         at lifelong risk for physical and mental health consequences. This is the position taken by my

         professional organization, the American Academy of Pediatrics, and there is ample evidence in

         medical research to demonstrate the harm of even short periods of detention.

     28. In my professional opinion, this child is at risk for greater harm if he continues to be held in

         detention. Additionally, I do not believe this harm would be alleviated by the release of the child

         without one or both of his parents, as family unity is a core aspect of children’s health and

         development. Separation from a parent can cause significant psychological trauma in a child.
Case 2:85-cv-04544-DMG-AGR Document 796-3 Filed 05/21/20 Page 21 of 21 Page ID
                                 #:37675



 I declare under penalty of perjury under the laws of the United States of America that the foregoing is true

 and correct.

 Executed on this, the 20th day of May, in Boston, MA




                                                                Matthew Gartland, MD
